                UNITED STATES DISTRICT COURT
               MIDDLE DISTRICT OF PENNSYLVANIA

JOSEPH R. REISINGER,                   :

          Plaintiff                    : CIVIL ACTION NO. 3:19-1260

          v.                           :         (JUDGE MANNION)

MDJ RICHARD CRONAUER,                  :
et al.,
                                       :
          Defendants


                                 ORDER

    In accordance with the memorandum issued this same day, IT IS

HEREBY ORDERED THAT:

    (1)   the plaintiff’s motion for a preliminary injunction, (Doc. 2), is

          DENIED;

    (2)   the plaintiff’s amended motion for an emergency preliminary

          injunction, (Doc. 3), is DENIED;

    (3)   the plaintiff’s motion for the court to expedite ruling on his

          emergency preliminary injunction motion, (Doc. 5), is

          GRANTED;

    (4)   the plaintiff’s complaint, (Doc. 1), is DISMISSED for failure

          to file a proper pleading under Rule 8, for failure to state any

          basis invoking this court’s jurisdiction and, for failure to
                       state a cognizable claim;

          (5)          the plaintiff is directed to file a proper in forma pauperis

                       motion and to file an amended complaint on or before

                       August 19, 2019.




                                                   s/ Malachy E. Mannion
                                                   MALACHY E. MANNION
                                                   United States District Judge




Date: July 23, 2019
19-1260-01-ORDER.wpd




                                                   2
